SUPERIOR COURT
                                         OF THE
                              STATE OF DELAWARE
Jeffrey J Clark                                                  Kent County Courthouse
    Judge                                                             38 The Green
                                                                      Dover, DE 19901
                                                                 Telephone (302)735-2111

                                    November 10, 2016

 Steven Schwartz, Esq.                                  Annaliese Schlegel
 Schwartz & Schwartz                                    39 Par Haven Drive
 1140 South State Street                                Apartment E-22
 Dover, DE 19901                                        Dover, DE 19904


         RE: William F. Patterson v. Annaliese Schlegel
             K16J-01-269 JJC

 Dear Mr. Schwartz & Ms.Schlegel:
         Before the Court is Plaintiff William Patterson’s (hereinafter “Mr. Patterson’s”)
 motion to levy upon and sell 39 Par Haven Drive, Apartment E22, Kent County,
 Delaware. Mr. Patterson is the legal owner of the property. Defendant Annaliese
 Schlegel (hereinafter “Ms. Schlegel”) is the equitable owner of the property pursuant
 to an installment purchase agreement with Mr. Patterson. Ms. Patterson opposes the
 motion because she contests the validity of the underlying judgment. The Court has
 considered Mr. Patterson’s motion, the arguments of Mr. Patterson and Ms. Schlegel
 presented at the motion hearing, and the letter and documents submitted by Ms.
 Schlegel.
         From the record, it appears that Mr. Patterson sought and obtained a judgment
 in the Kent County Court of Common Pleas against Ms. Schlegel for unpaid amounts
 due pursuant to the installment purchase agreement covering the subject matter
property. He seeks to execute on a judgment transferred to the Superior Court from
the Court of Common Pleas by levying upon and selling Ms. Schlegel’s equitable
interest in the property.
      In furtherance of execution, Mr. Patterson served interrogatories in aid of
execution to identify what personal property Ms. Schlegel possesses that is available
to satisfy the outstanding judgment. Mr. Patterson argues that since Ms. Schlegel did
not answer the discovery in aid of execution served on her on August 29, 2016, it
should be presumed that she has no personal property available to satisfy the judgment.
Accordingly , pursuant to 10 Del. C. § 4901, Mr. Patterson seeks to execute on Ms.
Schlegel’s equitable interest in the condominium.
      Mr. Patterson cites Lawyer’s Title Ins. Corp. V. Wohlhar & Gill, P.A.1 in support
of the proposition that a lien of judgment can bind an executory interest in land subject
to an installment contract and that such interest may be sold as would a legal interest
in real property. In Lawyer’s Title Ins. Corp., the Delaware Supreme Court recognized
that “it is settled Delaware law that all possible titles to real estate, equitable,
contingent, or otherwise are subject to sale upon judgment and execution, except an
equitable interest under an active trust.”2 The latter exception is not implicated here.
      Ms. Schlegel argues that the underlying judgment was in error and claims she
was taken advantage of by Mr. Patterson during the underlying deal. The written
materials she submitted at oral argument advance the same argument. This Court,
however, cannot collaterally revisit a valid judgment entered by another court.
Namely, the Court of Common Pleas entered a valid judgment on behalf of Mr.
Patterson. That judgment was appropriately transferred to the Superior Court. Ms.
Schlegel has not provided any justification for setting that judgment aside. This Court
is not able to disturb the underlying judgment.


      1
          575 A.2d. 1148 (Del. 1990).
      2
          Id. at 1153.

                                           2
       Here, absent the availability of sufficient personal property to satisfy the
outstanding judgment, Ms. Schlegel’s equitable interest in the property would be
subject to execution. At this juncture, however, the Court finds Mr. Patterson’s motion
to execute on the real property premature. Real property is subject to seizure and sale
upon judgment, only if an insufficient personal estate is available.3
       Ms. Schlegel did not respond to Mr. Patterson’s interrogatories seeking to
determine what personal property she possesses that would be subject to execution.
The Court is mindful that Ms. Schlegel appears pro se and exhibited a great deal of
confusion regarding the legal process at hand. The Court does not find her delay in
responding to Mr. Patterson’s interrogatories in aid of execution to establish she has
no personal property available that would be subject to execution.
       On the other hand, Ms. Schlegel has the legal obligation to respond to the
reasonable efforts of Mr. Patterson to execute on his valid judgment. A judgment-
creditor, however, must avail himself or herself of the proper mechanisms for execution
which include compelling responses regarding available assets.4 Superior Court Civil
Rule 69(aa) and other Superior Court Civil Rule provisions provides the discovery
mechanisms necessary for Mr. Patterson to compel responses to his valid discovery.
Accordingly, Mr. Patterson’s motion to execute upon and sell real estate is premature.
Mr. Patterson’s motion is denied without prejudice, to be renewed should there be
insufficient personal property available to satisfy his judgment.
       IT IS SO ORDERED
                                                              /s/Jeffrey J Clark
                                                                  Judge

JJC:jb
Via file & Serve Xpress


       3
          Id.; See also Smith v. Ford, 161 A. 214, 217 n. 1 (Del. 1932)(noting that seizing and
selling real estate only after the seizure and sale of the personal property levied upon is what was
contemplated by the precursor to 10 Del. C. § 4901).
       4
           Comegys v. Phillips, 69 A.2d 294, 295 (Del. Super. 1949).

                                                  3